MEMORANDUM***
Arizona state prisoner Amin Rahman Shakur appeals pro se the district court’s summary judgment in favor of the Director of the Arizona Department of Corrections in his 42 U.S.C. § 1983 action alleging that the defendant retaliated against him for filing grievances by having him validated as a member of a security threat group. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment. Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam). We vacate and remand.
Because the district court deemed the legitimate penological purpose issue to be dispositive and did not have the benefit of our subsequent decision in Bruce v. Ylst, 351 F.3d 1283, 1289 (9th Cir.2003), we remand for reconsideration.
Shakur’s contention that the district court judge was biased and prejudiced fails because previous adverse rulings alone do not suffice and he offered no evidence that such prejudice came from an extrajudicial source. See Mayes v. Leipziger, 729 F.2d 605, 607 (9th Cir.1984); see also Pau v. Yosemite Park and Curry Co., 928 F.2d 880, 885 (9th Cir.1991) (failure to move for recusal increases burden on appeal to demonstrate trial court judge erred in not recusing himself).
The parties shall bear their own costs on appeal. See Fed. R.App. P. 39(a)(4).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.